DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled February 14, 2022 have been entered. Claims 1-15 are currently pending. Claims 1 and 3-6 have been amended. Claims 8-15 have been added. The 35 USC 112 (b) rejections has/have been resolved by amendment. 

It appears applicant unintentionally deleted the term “an undergarment” from line 2 the original claim when amending the claim; since line 3 of the instant claims reads “the undergarment”. The claim has been interpreted to still require an undergarment. 
Applicant is reminded any deletions must be noted: “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 states “the undergarment in line 3 there is no anteceded bases for this term. Suggested correction would be to positively claim an undergarment or change “the undergarment” to “an undergarment”; the first requires an undergarment whereas the second falls under functional language. Based on the original claims 
Claims 2-15 are also rejected as they depend form claim 1.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 claiming an undergarment and depending claims and as noted above the Examiner is viewing the undergarment as being positively claimed.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 requires an attachment portion for the upper side, claims one already requires a first portion on the upper side with a perforation connection. If the applicant intends for two attachment points on the upper side it should be claimed accordingly. However is order to promote compact prosecution the Examiner understands applicant to be claiming a 4 side attachment point and thereby only needing to added a lower side, left, and right side attachment as the upper side attachment is already present in claim 1 from which claim 9 depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ezzo et al. US 2016/0008189 A1 in view of Beard US 2003/0102239 A1.
With regards to claim 1, Ezzo discloses a container for holding sanitary napkins comprising (abstract): an under garment (or diaper 100, figure 4A, [0029]); a container (or pocket 160 figure 4A) removably attached to the under garment [0029], wherein the container is attached via a perforated connection on at least one side (perforation 170, [0029]); the container having at least a first wall and a second wall defining an interior volume therein (outer layer and inner layer 160-1 and 160-3 and interior volume 106-4,[0029]).  
Ezzo fails to disclose a first portion attached to the undergarment and that the container is attached to the first portion, instead Ezzo teaches a pocket (or container) directly attached to the undergarment via a perforation.
Beard teaches multiple items attached together (abstract) thereby being drawn to the same problem as Ezzo which discloses two objects being attached together. Beard teaches objects are detachable from each other using a perforation and in order to prevent premature opening or rupture of package during separation a sealed edge (or first portion) creates a “barrier” between the two object’s shared perforation line ([0007])
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sealed barrier (or first portion) as taught by Beard to prevent premature opening of the object/ pocket when the perforation line is activated in order to remove the pocket from the diaper as discloses by Ezzo.

With regards to claim 2, Ezzo discloses the under garment is a diaper [0029].  

With regards to claim 3, Ezzo discloses further comprising sanitary wipes placed within the interior volume of the container ([0029] lines 20-22 in particular).  

With regards to claim 4, Ezzo discloses an opening on the container to allow for the removal of the sanitary wipes ([0029] discloses creating an opening in the pocket to access the wipes).  

With regards to claim 5, Ezzo discloses the opening is openably secured together [0029], which discloses the opening is sealed prior to use to maintain moisture).  

With regards to claim 6, Ezzo discloses the perforated connection is on a top portion and a bottom portion of the container (the perforations are on two opposite sides to allow for access additionally they may be any shape or number to allow for ease of opening per [0031]).  
Ezzo fails to disclose a second portion attached to the undergarment along a lower side and that the container is attached to the second portion, instead Ezzo teaches a pocket (or container) directly attached to the undergarment via multiple perforations.
Beard teaches multiple items attached together (abstract) thereby being drawn to the same problem as Ezzo which discloses two objects being attached together. Beard teaches objects are detachable from each other using a perforation and in order to prevent premature opening or rupture of package during separation a sealed edge (or first portion) creates a “barrier” between the two object’s shared perforation line ([0007])
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sealed barrier (or attachment portion) as taught by Beard to prevent premature opening of the object/ pocket when the perforation line is activated in order to remove the pocket from the diaper as discloses by Ezzo.

With regards to claim 7, Ezzo discloses the container is made out of a flexible plastic [0036].

With regards to claim 8, Ezzo discloses the perforated connection on all sides of the container (the perforations are on two opposite sides to allow for access additionally they may be any shape or number to allow for ease of opening per [0031]).  
Ezzo fails to disclose a third and fourth portion attached to the undergarment  along a right and left side of the container respectively, instead Ezzo teaches a pocket (or container) directly attached to the undergarment on all sides (ie top, bottom, right, and left) via multiple perforations.
Beard teaches multiple items attached together (abstract) thereby being drawn to the same problem as Ezzo which discloses two objects being attached together. Beard teaches objects are detachable from each other using a perforation and in order to prevent premature opening or rupture of package during separation a sealed edge (or first portion) creates a “barrier” between the two object’s shared perforation line ([0007] see annotated figure below).

    PNG
    media_image1.png
    459
    418
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sealed barrier (or attachment portion) as taught by Beard to prevent premature opening of the object/ pocket when the perforation line is activated in order to remove the pocket from the diaper as discloses by Ezzo.

With regards to claim 9, Ezzo discloses the perforated connection on all sides of the container (the perforations are on two opposite sides to allow for access additionally they may be any shape or number to allow for ease of opening per [0031]).  
Ezzo fails to disclose an attachment portion, instead Ezzo teaches a pocket (or container) directly attached to the undergarment on all sides (ie top, bottom, right, and left) via multiple perforations.
Beard teaches multiple items attached together (abstract) thereby being drawn to the same problem as Ezzo which discloses two objects being attached together. Beard teaches objects are detachable from each other using a perforation and in order to prevent premature opening or rupture of package during separation a sealed edge (or first portion) creates a “barrier” between the two object’s shared perforation line ([0007] see annotated figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sealed barrier (or first portion) as taught by Beard to prevent premature opening of the object/ pocket when the perforation line is activated in order to remove the pocket from the diaper as discloses by Ezzo.

With regards to claim 10, Ezzo discloses further comprising a sealing strip disposed along the upper side of the container between the perforated connection and the interior volume, wherein the sealing strip provides access to the interior volume ([0029], which discloses the opening is sealed prior to use to maintain moisture).  

With regards to claim 11, Ezzo discloses a sealable opening on the container which is perpendicular to the perforation ([0029] discloses creating an opening in the pocket to access the wipes and figure 3c).  

With regards to claim 12, Ezzo discloses wherein the sealable Page 3 of 9Attorney Docket No. TYRSEL.P0001PATENT opening further comprises a tab (20) affixed to a first side of the sealable opening, the tab having an adhesive thereon such that the tab is removably securable to the container to retain the sealable opening in a closed position ([0029] and [0032] which disclose the tab and that the tab is secured to the container on the first side as seen in figure 3c).

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ezzo et al. US 2016/0008189 A1 in view of Beard US 2003/0102239 A1 and in further view of Bougie et al. US 2017/0183144A1.
With regards to claim 13, Ezzo and Beard fail to disclose wherein the sanitary wipes are disposed within the interior volume in a stacked configuration.
With regards to claim 14, Ezzo and Beard fail to disclose wherein the sanitary wipes are disposed within the interior volume in a rolled configuration.
With regards to claim 15, Ezzo and Beard fail to disclose wherein the sanitary wipes are affixed together and selectively separable.
Regarding claims 13-15 Bougie teaches different ways wipes are stored within a container thereby being being related to Ezzo has Ezzo teaches a wipe container. Bougie teaches the wipes may be stacked and separated via a perforation or rolled with in the container ([0010]).
It would have been obvious to one of ordinary skill with in the art before the effective filing date to have folded or rolled the wipes for storage and dispensing within/ from a container using an known means such as those taught by Bougie as Ezzo also teaches a wipe container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0262197 A1 discloses a pouch removablely attached to a diaper that contains a packet of wipes within the pocket.
US 4790840 discloses a removablely attachable pouch with a perforated opening. The pouch contains wipes and is attached to a diaper.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
                                                                                                                                                                                                /ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781